Bigelow, C. J.
On the facts agreed in this case, it is clear that the plaintiffs are not entitled to recover. The conveyance of the estate in mortgage by the original assured, after the assignment of the policy to the plaintiffs, was in direct contravention of the explicit stipulations contained in the 15th article of the by-laws, which formed a part of the contract, and rendered the policy void.
The attempt to make the plaintiffs parties to the policy, so that it may be deemed an insurance on their interest in the property and not on that of the original assured, is not supported by the documents on which their claim is founded. The defendants made no new contract of insurance with the plaintiffs. No new deposit note was given, and no guaranty of the payment of the premium or of the assessments on the policy was required of the plaintiffs. They never became members of the company, nor did the defendants ever agree to insure their interest in the property. This is the distinction between the case at bar and Foster v. Equitable Ins. Co. 2 Gray, 216. In the latter case, a new premium or deposit note was given by the plaintiff on the transfer of the policy to him, so that he became liable to assessments, and for a new and distinct consideration the company assented to the assignment of the policy. The decision in that case, although fully warranted by the peculiar facts which were there shown to exist, was nevertheless going as far as the rules of - law will permit in order to sustain *364a claim for loss under a policy which has been assigned by the original assured. No fact exists in the present case by which to distinguish the transfer of the policy to the plaintiffs from an ordinary assignment of a chose in action. They can claim only in the right of the original assured. The insurance was on the interest of Eaton, Moulton & Co. in the property, and not on that of the plaintiffs as mortgagees. It being admitted that all right of the original assured to recover on the policy has been defeated by their act, in conveying the estate without the assent of the defendants, all right of the plaintiffs under the assignment of the contract to recover for a loss has become forfeited also. Macomber v. Cambridge Ins. Co. 8 Cush. 133. Hale v. Mechcanics' Ins. Co. 6 Gray, 169.

Judgment for the defendants.